 
Exhibit 10.05


STOCK EXCHANGE AGREEMENT


This Stock Purchase Agreement ("Agreement") is entered into this 2nd day of
February, 2009 by and between Nexia Holdings, Inc., a Nevada corporation
(“NXHD”), with a principal office located at 59 West 100 South, Second Floor,
Salt Lake City, Utah 84101, and Ameriresources Technologies, Inc., a Delaware
corporation (“ARIO”) with principal offices located at 3440 E. Russell Road,
Suite 217, Las Vegas, Nevada, 89120.


WHEREAS, NXHD  desires to transfer to ARIO shares of the Series C Preferred
Stock of NXHD  (“NXHD  Shares@) valued at Five Hundred Thousand dollars
($500,000 ) based on the conversion value of the said shares of preferred stock;
and


WHEREAS, ARIO desires to transfer to NXHD shares of the preferred stock of ARIO
(“ARIO Shares@) valued at Five Hundred Thousand dollars ($500,000) based on the
conversion value of the ARIO Shares.


NOW, THEREFORE with the above being incorporated into and made a part hereof for
the mutual consideration set out herein and, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:


1.           Exchange.  The parties will exchange shares as follows:


A.  
NXHD  will transfer 100,000 shares of Series C Preferred Stock of NXHD to ARIO
on or before February 27, 2009 (the “Closing Date@) and NXHD  will deliver the
NXHD shares with all the necessary paperwork to establish ownership in ARIO of
the NXHD shares; and



B.  
ARIO will transfer preferred convertible shares, to equal a value of $500,000
based on the conversion value of the ARIO Shares to NXHD on or before the
Closing Date and ARIO will deliver the ARIO shares with all the necessary
paperwork to establish ownership in NXHD of the ARIO shares.



2.           Termination.  This Agreement may be terminated at any time prior to
the Closing Date:


A.           By ARIO or NXHD:


(1)           If there shall be any actual or threatened action or proceeding by
or before any court or any other governmental body which shall seek to restrain,
prohibit, or invalidate the transactions contemplated by this Agreement and
which, in the judgment of such Board of Directors made in good faith and based
upon the advice of legal counsel, makes it inadvisable to proceed with the
transactions contemplated by this Agreement; or


(2)           If the Closing shall have not occurred prior to March 5, 2009, or
such later date as shall have been approved by parties hereto, other than for
reasons set forth herein.


B.           By NXHD:


(1)           If ARIO shall fail to comply in any material respect with any of
its covenants or agreements contained in this Agreement or if any of the
representations or warranties of ARIO contained herein shall be inaccurate in
any material respect; or


C.           By ARIO:


(1)           If NXHD shall fail to comply in any material respect with any of
its covenants or agreements contained in this Agreement or if any of the
representations or warranties of NXHD contained herein shall be inaccurate in
any material respect;


In the event this Agreement is terminated pursuant to this Paragraph, this
Agreement shall be of no further force or effect, no obligation, right, or
liability shall arise hereunder, and each party shall bear its own costs as well
as the legal, accounting, printing, and other costs incurred in connection with
negotiation, preparation and execution of the Agreement and the transactions
herein contemplated.


3.           Representations and Warranties of ARIO.  ARIO hereby represents and
warrants that effective this date and the Closing Date, the following
representations are true and correct:


 
A.
Authority.  ARIO has the full power and authority to enter this Agreement and to
carry out the transactions contemplated by this Agreement.



 
B.
No Conflict With Other Instruments.  The execution of this Agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to the business of ARIO to which ARIO is a party and has been duly
authorized by all appropriate and necessary action.



 
C.
Deliverance of Shares.  As of the Closing Date, the shares to be delivered to
NXHD will be restricted and constitute valid and legally issued preferred shares
of ARIO, fully paid and non-assessable and equivalent in all respects to all
other issued and outstanding shares of ARIO restricted preferred stock.



 
D.
No Conflict with Other Instrument.  The execution of this agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to ARIO.



 
E.
Investment Intent.  ARIO hereby states that it is obtaining the shares of NXHD
for investment purposes only.



4.           Representations and Warranties of NXHD.


NXHD hereby represents and warrants that, effective this date and the Closing
Date, the representations and warranties listed below are true and correct.


 
A.
Corporate Authority.  NXHD has the full corporate power and authority to enter
this Agreement and to carry out the transactions contemplated by this
Agreement.  The Board of Directors of NXHD has duly authorized the execution,
delivery, and performance of this Agreement.



 
B.
No Conflict With Other Instruments.  The execution of this Agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to the business of NXHD to which NXHD is a party and has been duly
authorized by all appropriate and necessary action.



 
C.
Deliverance of Shares.  As of the Closing Date, the shares to be delivered to
ARIO will be restricted and constitute valid and legally issued preferred shares
of NXHD, fully paid and non-assessable and equivalent in all respects to all
other issued and outstanding shares of NXHD restricted preferred stock.



 
D.
No Conflict with Other Instrument.  The execution of this agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to NXHD.



 
E.
Investment Intent.  NXHD hereby states that it is obtaining the shares of ARIO
for investment purposes only.



5.           Closing.   The Closing as herein referred to shall occur upon such
date as the parties hereto may mutually agree upon, but is expected to be on or
before February 27, 2009.


At closing NXHD will deliver shares, to equal a value of $500,000 based on a per
share price equal to the conversion price of the NXHD shares to ARIO, and ARIO
will deliver shares, to equal a value of $500,000 based on the conversion price
of the ARIO shares to NXHD.


6.           Conditions Precedent of NXHD to Effect Closing.  All obligations of
NXHD under this Agreement are subject to fulfillment prior to or as of the
Closing Date, as follows:


 
A.
The representations and warranties by or on behalf of ARIO contained in this
Agreement or in any certificate or documents delivered to NXHD pursuant to the
provisions hereof shall be true in all material respects as of the time of
Closing as though such representations and warranties were made at and as of
such time.



 
B.
ARIO shall have performed and complied with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing.



 
C.
All instruments and documents delivered to NXHD pursuant to the provisions
hereof shall be reasonably satisfactory to NXHD's legal counsel.



7.           Conditions Precedent of ARIO to Effect Closing.  All obligations of
ARIO under this Agreement are subject to fulfillment prior to or as of the date
of Closing, as follows:


 
A.
The representations and warranties by or on behalf of NXHD contained in this
Agreement or in any certificate or documents delivered to ARIO pursuant to the
provisions hereof shall be true in all material respects as of the time of
Closing as though such representations and warranties were made at and as of
such time.



 
B.
NXHD shall have performed and complied with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing.



 
C.
All instruments and documents delivered to ARIO pursuant to the provisions
hereof shall be reasonably satisfactory to ARIO's legal counsel.



8.           Damages and Limit of Liability.  Each party shall be liable, for
any material breach of the representations, warranties, and covenants contained
herein which results in a failure to perform any obligation under this
Agreement, only to the extent of the expenses incurred in connection with such
breach or failure to perform Agreement.


9.           Nature and Survival of Representations and Warranties.  All
representations, warranties and covenants made by any party in this Agreement
shall survive the Closing hereunder.  All of the parties hereto are executing
and carrying out the provisions of this Agreement in reliance solely on the
representations, warranties and covenants and agreements contained in this
Agreement or at the Closing of the transactions herein provided for and not upon
any investigation upon which it might have made or any representations,
warranty, agreement, promise, or information, written or oral, made by the other
party or any other person other than as specifically set forth herein.


10.           Indemnification Procedures.  If any claim is made by a party which
would give rise to a right of indemnification under this paragraph, the party
seeking indemnification (Indemnified Party) will promptly cause notice thereof
to be delivered to the party from whom indemnification is sought (Indemnifying
Party).  The Indemnified Party will permit the Indemnifying Party to assume the
defense of any such claim or any litigation resulting from the claims.  Counsel
for the Indemnifying Party which will conduct the defense must be approved by
the Indemnified Party (whose approval will not be unreasonably withheld), and
the Indemnified Party may participate in such defense at the expense of the
Indemnified Party.  The Indemnifying Party will not in the defense of any such
claim or litigation, consent to entry of any judgment or enter into any
settlement without the written consent of the Indemnified Party (which consent
will not be unreasonably withheld).  The Indemnified Party will not, in
connection with any such claim or litigation, consent to entry of any judgment
or enter into any settlement without the written consent of the Indemnifying
Party (which consent will not be unreasonably withheld).  The Indemnified Party
will cooperate fully with the Indemnifying Party and make available to the
Indemnifying Party all pertinent information under its control relating to any
such claim or litigation.  If the Indemnifying Party refuses or fails to conduct
the defense as required in this Section, then the Indemnified Party may conduct
such defense at the expense of the Indemnifying Party and the approval of the
Indemnifying Party will not be required for any settlement or consent or entry
of judgment.


11.           Default at Closing.  Notwithstanding the provisions hereof, if
either party shall fail or refuse to deliver any of the Shares, or shall fail or
refuse to consummate the transaction described in this Agreement prior to the
Closing Date, such failure or refusal shall constitute a default by that party
and the other party at its option and without prejudice to its rights against
such defaulting party, may either (a) invoke any equitable remedies to enforce
performance hereunder including, without limitation, an action or suit for
specific performance, or (b) terminate all of its obligations hereunder with
respect to the defaulting party.


12.           Costs and Expenses.  NXHD and ARIO shall bear their own costs and
expenses in the proposed exchange and transfer described in this
Agreement.  NXHD and ARIO have been represented by their own attorneys in this
transaction, and shall pay the fees of their attorneys, except as may be
expressly set forth herein to the contrary.


13.           Notices.  Any notice under this Agreement shall be deemed to have
been sufficiently given if sent by registered or certified mail, postage
prepaid, addressed as follows:


To ARIO:
To NXHD:

Ameriresources Technologies, Inc.
Nexia Holdings, Inc.

3440 E. Russell Road, Suite 217
59 West 100 South, Second Floor

Las Vegas, Nevada 89120
Salt Lake City, Utah 84101



14.           Miscellaneous.


A.           Further Assurances.  At any time and from time to time, after the
effective date, each party will execute such additional instruments and take
such additional steps as may be reasonably requested by the other party to
confirm or perfect title to any property transferred hereunder or otherwise to
carry out the intent and purposes of this Agreement.


B.           Waiver.  Any failure on the part of any party hereto to comply with
any of its obligations, agreements, or conditions hereunder may be waived in
writing by the party to whom such compliance is owed.


C.           Brokers.  Neither party has employed any brokers or finders with
regard to this Agreement not disclosed herein.


D.           Headings.  The section and subsection headings in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


E.           Counterparts.  This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


F.           Governing Law.  This Agreement was negotiated and is being
contracted for in the State of Utah, and shall be governed by the laws of the
State of Utah, notwithstanding any conflict-of-law provision to the
contrary.  Any suit, action or legal proceeding arising from or related to this
Agreement shall be submitted for binding arbitration resolution to the American
Arbitration Association, in Salt Lake City, Utah, pursuant to their Rules of
Procedure or any other mutually agreed upon arbitrator.  The parties agree to
abide by decisions rendered as final and binding, and each party irrevocably and
unconditionally consents to the jurisdiction of such arbitrator and waives any
objection to the laying of venue in, or the jurisdiction of, said Arbitrator.


G.           Binding Effect.  This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors, and assigns.


H.           Entire Agreement.  The Agreement contains the entire agreement
between the parties hereto and supersedes any and all prior agreements,
arrangements or understandings between the parties relating to the subject
matter hereof.  No oral understandings, statements, promises or inducements
contrary to the terms of this Agreement exist.  No representations, warranties
covenants, or conditions express or implied, other than as set forth herein,
have been made by any party.


I.           Severability.  If any part of this Agreement is deemed to be
unenforceable the balance of the Agreement shall remain in full force and
effect.


IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.


Ameriresources Technologies, Inc.
Nexia Holdings, Inc.,

A Delaware Corporation                                        
                           a Nevada corporation




 
  By: /s/ Delmar Janovec
By: /s/  Richard Surber

 
Name: Delmar Janovec
Name:  Richard Surber
 

 Its:
President                                                                      
Its: President



